DETAILED ACTION
This office action is in response to the communication received on 05/18/2021 concerning application no. 16/182,650 filed on 11/07/2018.
Claims 1-5, 8-14, and 20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the indefiniteness due to the term “heating element” has support in paragraph 0019 of the specifications. Applicant proposes that amending the drawings would show the object “within the waveguide” as established in paragraph 0019 and would therefore, not be adding new matter.
Examiner respectfully disagrees. While Paragraph 0019 of the Specification discloses that “the at least one adjustable feature is at least one heating element configured to alter a temperature within the waveguide”, the Specification fails to disclose the corresponding structure of the term, which invokes 112(f) interpretation, as required by 35 U.S.C. 112(b).  See MPEP §§ 608.01(o) and 2181.  The Applicant proposes to amend the drawings to overcome such deficiency.  However, while the proposed drawing(s) may illustrate the structural relationship of the heating element with respect to the waveguide, the proposed drawing will unlikely adequately set forth the corresponding structure without introducing new matter.  Examiner notes that the drawing is not examined as the Applicant has only proposed the change and has not provided any amendments for examination.
Examiner respectfully maintains the 112(b) rejection of claim 14, as set forth below. 

Applicant's arguments, see page 5, filed 05/18/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 8-9, 11, and 20 under 35 U.S.C. 102 as being anticipated by Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view of Daniel Bauer et al. ("Thermoacoustic Imaging and Spectroscopy for Enhanced Breast Cancer Detection", 2011 IEEE International Ultrasonics Symposium Proceedings).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“tuning element configured to alter…” in claim 12: Paragraph 0017 teaches that the tuning element extend into a waveguide. Paragraph 0050 teaches an embodiment where tuning elements are placed into the housing and comprise a head and threaded rod. 

“heating element configured to alter…” in claim 14: A review of the original specification does not appear to set forth a corresponding structure for the claimed “heating element”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the group" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the group" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the group" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “heating element” (See claim 14) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “heating element”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view of Daniel Bauer et al. ("Thermoacoustic Imaging and Spectroscopy for Enhanced Breast Cancer Detection", 2011 IEEE International Ultrasonics Symposium Proceedings).

Regarding claim 1, Wang teaches method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 
(i) emitting with a radio frequency (RF) applicator comprising a waveguide (External source, matching layer, and waveguide in Fig. 1), one or more RF energy pulses into the tissue region of interest (Paragraph 4 of the Introduction section teaches that the thermoacoustic imaging (TAI) is implemented on breast tissue phantoms or real breast tissue. The frequency spectrum of microwaves that are used are from 2.3 to 12 GHz. This falls within the range of frequencies established in paragraph 0041 of Applicant’s specification), the tissue region of interest comprising an object of interest (Target shown in Fig. 1) and at least one reference (Breast Model shown in orange in Fig. 1) that are separated by at least one boundary (Fig. 1 shows the breast model with a specific target point. Fig. 9 shows the imaged target and the boundary is shown in white dashes. Paragraphs 1-2 of the Dielectric Properties of Artificially Defined Breast Tissues Section teach the different groups of samples that are used to represent the different parts of breast tissue. This is allow to study the contrast of malignant and normal breast and glandular tissues along with the relationship of fatty tissue to water content); 
(ii) detecting with an acoustic receiver (Transducer array in Fig. 1), at least one bipolar acoustic signal generated in the tissue region of interest in response to the RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
(iii) adjusting the RF applicator to maximize a peak-to-peak amplitude of adjusted bipolar acoustic signals generated in the tissue region of interest in response to RF energy pulses generated by the adjusted RF applicator (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 10 GHz value is shown to have a pk-pk amplitude of 0.6 mPa. This is the maximum value under the RF frequency range as per the specification. Paragraph 1 of page 2783 teaches that the frequency spectrum is from 2.3 to 12 GHz. Frequencies across this spectrum are shown in Fig. 7); and 
(iv) emitting with the adjusted RF applicator, one or more RF energy pulses into the region of interest (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal that can have a pulse repetition rate).
	However, Wang is silent regarding a method, wherein the boundary is at a location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue.
Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. The muscle sections are shown in the red/orange color while the fat information is in black. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Bauer’s teaching of the different tissue’s being fat and muscle. This modified method would allow the user to be able to detect smaller tumors in healthy tissue (Paragraph 1 of the Introduction Section of Bauer).

Regarding claim 2, modified Wang teaches the method of claim 1, as discussed above.
Wang further teaches a method, further comprising performing thermoacoustic imaging of the tissue region of interest using the adjusted RF applicator (Paragraph 1 of the Imaging Results is able to obtain beamformed images by observing the acoustic signals. Fig. 9 shows the target and its marked boundary with respect to the surroundings).

Regarding claim 3, modified Wang teaches the method in claim 2, as discussed above.
Wang further teaches a method, further comprising determining one or more parameters of the object of interest from the thermoacoustic imaging (Fig. 9 shows the target boundaries distance to the transducer plane. Furthermore, shows the target’s spatial relationship to its surroundings).

Regarding claim 5, modified Wang teaches the method in claim 1, as discussed above.
Wang further teaches a method, wherein adjusting the RF applicator comprises at least one of: 
Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model);
adjusting an impedance of the RF applicator (Paragraph 3 of the Description of TAI Setup Section teaches that the power transmission efficiency of the waveguide can be enhanced with proper impedance matching).

Regarding claim 8, Wang teaches a system for enhancing radio frequency energy delivery to a tissue region of interest comprising an object of interest and a reference that are separated by at least one boundary (Fig. 1 shows the breast model with a specific target point. Fig. 9 shows the imaged target and the boundary is shown in white dashes. Paragraphs 1-2 of the Dielectric Properties of Artificially Defined Breast Tissues Section teach the different groups of samples that are used to represent the different parts of breast tissue. This is allow to study the contrast of malignant and normal breast and glandular tissues along with the relationship of fatty tissue to water content), the system comprising: 
a thermoacoustic imaging system (External source, matching layer, and waveguide in Fig. 1) comprising an adjustable radio frequency (RF) applicator which includes a waveguide configured to emit RF energy pulses into the tissue region of interest and heat tissue therein and an acoustic receiver (Transducer array in Fig. 1) configured to receive bipolar acoustic signals generated in response to heating of tissue in the tissue region of interest (Paragraph 4 of the Introduction section teaches that the thermoacoustic imaging (TAI) is implemented on breast tissue phantoms or real breast tissue. The frequency spectrum of microwaves that are used are from 2.3 to 12 GHz. This falls within the range of frequencies established in paragraph 0041 of Applicant’s specification. Transducer array in Fig. 1. Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); and 
A processer capable of controlling transmission and reception of signals for signal processing is inherently present in the TAI system mentions in paragraph 5 of the Introduction section) configured to: 
process received bipolar acoustic signals during calibration of the RF applicator to determine a setting for the RF applicator that yields acoustic bipolar signals with maximum peak-to-peak amplitudes (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 10 GHz value is shown to have a pk-pk amplitude of 0.6 mPa. This is the maximum value under the RF frequency range as per the specification. Paragraph 1 of page 2783 teaches that the frequency spectrum is from 2.3 to 12 GHz. Frequencies across this spectrum are shown in Fig. 7).
However, Wang is silent regarding a method, wherein the bipolar acoustic signals are generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue.
	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Bauer teaches a method, wherein the bipolar acoustic signals are generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue (Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. The muscle sections are shown in the red/orange color while the fat information is in black. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue. TA Imaging section teaches that the system si acquiring TA signal for the image generation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Bauer’s teaching of the different tissue’s being fat and 

Regarding claim 9, modified Wang teaches the system in claim 8, as discussed above. 
Wang further teaches a system, wherein the one or more processors (A processer capable of controlling transmission and reception of signals for signal processing is inherently present in the TAI system mentions in paragraph 5 of the Introduction section) are further configured to: 
process bipolar acoustic signals received by the acoustic receiver in response to RF energy pulses emitted into the tissue region of interest using the RF applicator when conditioned to a setting to determine one or more parameters of the object of interest (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Paragraph 5 of the Description of TAI Setup Section teaches that an acoustic array is able to acquire the acoustic signal from the target. Fig. 7 shoes the peak to peak signals for the 10-12 GHz frequency pulses. Paragraph 1 of the Imaging Results is able to obtain beamformed images by observing the acoustic signals. Fig. 9 shows the target and its marked boundary with respect to the surroundings and shows the target boundaries distance to the transducer plane).

Regarding claim 11, modified Wang teaches the system in claim 8, as discussed above.
Wang further teaches a system, wherein a distance between the RF applicator and the tissue region of interest is adjustable (Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model).

Regarding claim 20, Wang teaches a method for enhancing radio frequency energy delivery to a tissue region of interest, the method comprising: 
External source, matching layer, and waveguide in Fig. 1), one or more RF energy pulses into the tissue region of interest (Paragraph 4 of the Introduction section teaches that the thermoacoustic imaging (TAI) is implemented on breast tissue phantoms or real breasts. The frequency spectrum of microwaves that are used are from 2.3 to 12 GHz. This falls within the range of frequencies established in paragraph 0041 of Applicant’s specification), the tissue region of interest comprising an object of interest and at least one reference that are separated by at least one boundary (Fig. 1 shows the breast model with a specific target point. Fig. 9 shows the imaged target and the boundary is shown in white dashes. Paragraphs 1-2 of the Dielectric Properties of Artificially Defined Breast Tissues Section teach the different groups of samples that are used to represent the different parts of breast tissue. This is allow to study the contrast of malignant and normal breast and glandular tissues along with the relationship of fatty tissue to water content);
(ii) detecting, using an acoustic receiver (Transducer array in Fig. 1), at least one bipolar acoustic signal generated in the tissue region of interest in response to the RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
(iii) adjusting the RF applicator (Paragraph 3 of the Description of TAI Setup Section teaches that the power transmission efficiency of the waveguide can be enhanced with proper impedance matching. Paragraph 4 of the Description of TAI Setup Section teaches that the attenuation of the microwave can be reduced by decreasing the distance between the matching device and the breast model).
(iv) emitting, using the adjusted RF applicator, one or more RF energy pulses into the region of interest (Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal that can have a pulse repetition rate); 
Paragraph 1 of the Description of TAI Setup teaches that the waveguide is able to drive a pulse modulated signal. Fig. 7 teaches that the WR-62 Waveguide is used with frequencies ranging from 10-12 GHz. The 12 GHz value is shown to have a pk-pk amplitude of 0.2 mPa); 
 (vi) comparing the peak-to-peak amplitude determined at step (v) with a previously determined peak-to-peak amplitude (Fig. 7 shows the peak to peak signals at 10GHz, 11 GHz, and 12 GHz being compared to each other. Paragraph 1 of page 2783 teaches that the frequency spectrum is from 2.3 to 12 GHz. Frequencies across this spectrum are shown in Fig. 7); and 
(v) repeating steps (iii), (iv) and (v) until the peak-to-peak amplitude of the at least bipolar acoustic signal determined at step (v) is maximized (Paragraph 4 of the SAR and Microwave Power SAR relationship teaches that the excitation signal is controlled to maximize the signal-to-noise ratio (SNR)).
However, Wang is silent regarding a method, wherein the at least one bipolar acoustic signal is generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue; and 
wherein the at least one bipolar acoustic signal is generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue.
	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Bauer teaches a method, wherein the at least one bipolar acoustic signal is generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue (Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. The muscle sections are shown in the red/orange color while the fat information is in black. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue. TA Imaging section teaches that the system si acquiring TA signal for the image generation); and 
wherein the at least one bipolar acoustic signal is generated at a boundary location between at least two different types of tissue selected from the group consisting of muscle tissue, fat tissue, blood vessel tissue, liver tissue, and kidney tissue (Fig. 2 shows the thermoacoustic image that is able to discriminate between the muscle and fat tissue in a meat sample. The muscle sections are shown in the red/orange color while the fat information is in black. Conclusion section teaches that the thermoacoustic imaging enhances the ability to discriminate the healthy and malignant tissue in imaging of the breast tissue. TA Imaging section teaches that the system si acquiring TA signal for the image generation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang with Bauer’s teaching of the different tissue’s being fat and muscle. This modified method would allow the user to be able to detect smaller tumors in healthy tissue (Paragraph 1 of the Introduction Section of Bauer).

Claims 4 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view Daniel Bauer et al. ("Thermoacoustic Imaging and Spectroscopy for Enhanced Breast Cancer Detection", 2011 IEEE International Ultrasonics Symposium Proceedings) further in view of Manojit Pramanik et al. ("Thermoacoustic and Photoacoustic Sensing of Temperature", October 2009, Journal of Biomedical Optics, Vol. 14(5)).

Regarding claim 4, modified Wang teaches the method in claim 3, as discussed above.

	In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Pramanik teaches a method, wherein the one or more parameters of the object of interest comprise at least one of fractional fat content and temperature (Table 2 shows the temperature of the turkey breast tissue using the thermoacoustic measurements. Fig. 2 shows the thermoacoustic signals’ relationship to the temperature. Paragraph 3 of the Introduction section teaches that this teaching can be used for breast cancer imaging).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Wang and Bauer with Pramanik teaching of the study of the target’s parameters. The parameter being the temperature of the target. This modified method would allow the user to monitor tissue with a high spatial resolution and high temperature sensitivity in real-time (Paragraph 1 of the Introduction Section).

Regarding claim 10, modified Wang teaches the system in claim 9, as discussed above.
	However, the combination of Wang and Bauer is silent regarding a system, wherein the one or more parameters of the object of interest are at least one of fractional fat content and temperature.
In an analogous imaging field of endeavor, regarding thermoacoustic imaging of breast tissue, Pramanik teaches a method, wherein the one or more parameters of the object of interest are at least one of fractional fat content and temperature (Table 2 shows the temperature of the turkey breast tissue using the thermoacoustic measurements. Fig. 2 shows the thermoacoustic signals’ relationship to the temperature. Paragraph 3 of the Introduction section teaches that this teaching can be used for breast cancer imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Wang and Bauer with Pramanik teaching of the study of the target’s parameters. The parameter being the temperature of the target. This modified system .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong Wang et al., ("Microwave-Induced Thermoacoustic Imaging Model for Potential Breast Cancer Detection", October 2012, IEEE Transactions on Biomedical Engineering, Vol. 59, No. 10, 2782-2791) in view of Daniel Bauer et al. ("Thermoacoustic Imaging and Spectroscopy for Enhanced Breast Cancer Detection", 2011 IEEE International Ultrasonics Symposium Proceedings) further in view of Hancock et al. (PGPUB No. US 2019/0216541).

Regarding claim 12, Wang teaches the system in claim 8, as discussed above.
	However, the combination of Wang and Bauer is silent regarding a system, wherein the adjustable RF applicator comprises at least one tuning element configured to alter an impedance of a waveguide of the RF applicator.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches a system, wherein the adjustable RF applicator comprises at least one tuning element configured to alter an electromagnetic impedance of a waveguide of the RF applicator (Paragraph 0087 teaches that the insert 28 is able to be placed in the waveguide. This alters the distribution of electromagnetic frequency energy. Paragraph 0014 teaches that this change to the waveguide adjusts the impedance to the skin tissue).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Wang and Bauer with Hancock’s teaching of controlling the impedance of a waveguide of the RF applicator with a tuning element. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).


However, the combination of Wang and Bauer is silent regarding a system, wherein the adjustable RF applicator comprises a waveguide having an adjustable volume.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches wherein the adjustable RF applicator comprises a waveguide having an adjustable volume (Paragraph 0087 teaches that the inserts 28 are able to change the dimensions of the aperture of the waveguide when they are place inside. See Fig. 14).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Wang and Bauer with Hancock’s teaching of a waveguide with an adjustable volume. This modified system would allow the user to irradiate the target tissue with a uniform intensity across the area of an aperture with a frequency range of 1-300 GHz (Paragraphs 0015 and 0030).

Regarding claim 14, modified Wang teaches the system in claim 8, as discussed above.
However, the combination of Wang and Bauer is silent regarding a system, wherein the adjustable RF applicator comprises at least one heating element configured to alter a temperature within a waveguide of the RF applicator.
	In an analogous imaging field of endeavor, regarding the heating of tumors with a waveguide, Hancock teaches wherein the adjustable RF applicator comprises at least one heating element configured to alter a temperature within a waveguide of the RF applicator (Paragraph 0103 teaches a cooling feed structure that is feeding into the waveguide 20a. See Fig. 8. This launches pulses of cooling medium into the waveguide).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Wang and Bauer with Hancock’s teaching of the alteration of the temperature within the volume of a waveguide. This modified system would allow the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.S.V./Examiner, Art Unit 3793                            


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793